Citation Nr: 1754658	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-46 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for multiple sclerosis, to include as secondary to ionizing radiation and/or herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, the transcript of which is of record.  

In March 2014, the Board sought an outside medical opinion with respect to his claim.  In June 2014, the Veteran and his representative were provided with a copy of the opinion.  

This case also has twice been remanded for additional development, in January 2015 and again in November 2015.  It has since returned for an appellate disposition.  

There has been sufficient compliance with the Board's prior remand objectives.  That includes the January 2015 remand requesting obtaining the Veteran's VA outpatient treatment records and Social Security Administration (SSA) disability benefit records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).  The same applies regarding the November 2015 remand requesting verification of the Veteran's assertion of in-service exposure to an herbicide agent, which was thereafter requested.  The Board will proceed to a decision on the merits.  


FINDING OF FACT

Multiple sclerosis did not develop to a compensable level within seven years of service discharge.  The condition is also not directly related to military service, including on the basis of radiation exposure, and/or any Agent Orange exposure.


CONCLUSION OF LAW

The criteria are not met to establish service connection for multiple sclerosis, including as secondary to ionizing radiation and/or herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).    

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist
argument).  

Applicable Law and Regulations

A. General Law of Service Connection	

Under applicable VA law, direct service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017). Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Certain chronic diseases may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level generally within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These provisions regarding chronic diseases apply to multiple sclerosis, but it its required that multiple sclerosis have become manifest to a degree of 10 percent or more within seven years from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

If there was a chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

B. Radiation Exposure Claims

The Veteran argues that his claimed disability is due to his in-service radiation exposure.  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(1).  "Radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309 (d)(3)(ii)(A).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, but provides special procedures to help a Veteran prove his claim on a direct basis.  See Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not have one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he has a "radiogenic disease" and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.111(b). 

As to the third avenue of recovery, the Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.  

C. Agent Orange Exposure Claims

In addition, by more recent correspondence the Veteran has set forth an additional theory of entitlement, that of his claimed disability having originated as the consequence of in-service herbicide agent exposure.  

A veteran who served in the Republic of Vietnam during the Vietnam War is presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

VA's Office of General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

Presumptive service connection is available for specific diseases associated with exposure to herbicide agents, those conditions listed under 38 C.F.R. § 3.309(e).  Multiple sclerosis is not on the list of diseases associated with herbicide agent exposure.  

The provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044   (Fed. Cir. 1994).

Factual Background

The Veteran's Service Treatment Records (STRs) do not indicate any onset or suggested symptoms indicated of multiple sclerosis, or other peripheral nerve condition.  

The December 1982 radiation dose estimate provided to the Veteran, following his naval service aboard the U.S.S. Francis Scott Key (Report of Occupational Exposure to Ionizing Radiation) indicates from May 1976 to January 1979 exposure information (REM) whole body does of .354; from June 1979 to October 1982 exposure level of .302 REM.  Further documented was that "your permissible lifetime whole body dose calculated in accordance with the universally accepted standards (maximum permissible dose)" was 55 REM.

In other correspondence and in hearing testimony, the Veteran described his exposure to radiation from 1976 through 1982 as having been from proximity to a nuclear power plant (presumably meaning a reactor aboard a submarine).    

Subsequent report of May 1995 from the Neurology and Headache Clinic, a private facility, indicates the Veteran had experienced a very minimal weakness of the right leg for about two months and a feeling that he needed to pay attention to his legs.  He might lose his balance while dancing, or walking briskly.  Fatigue, exposure to heat might produce a strange feeling in his right leg, and subjective feeling of weakness of the right leg.  He also had a "spiders crawling" feeling in the right arm.  This was happening for the last two weeks to a month.  He denied any impairment in speech, change in personality, double vision, speech disturbance, vertigo, incoordination of the arms or legs.  He had right optic neuritis in 1991, improved on prednisone.  There was no history of any multiple sclerosis.  After a physical examination, the impression was, paresthesias of both legs of recent onset, rule out demyelinating disease.  Further indicated, the Veteran had had right optic atrophy with resolution, in 1991, now he had paresthesias of both legs.  Clinically this was suggestive of possible demyelinating disease.  However, his deep tendon reflexes were impaired and his sensory impairment was distal, more or less symmetrical, except for plantar reflexes being equivocal.  An MRI that month confirmed probable demyelinating disease.

Another record of hospitalization from December 1998 indicates he took medication on a chronic basis for fatigue associated with his multiple sclerosis.  He had been referred for neurologic assessment regarding recent exacerbation of his demyelinating disease.  He initially became symptomatic at age 40 when he developed optic neuritis with a monocular vision loss on the right side that persisted from some 5 weeks.  He saw an ophthalmologist who diagnosed optic neuritis.  He was referred for neurological assessment and was told this might be a manifestation of demyelinating disease.  Two years later the Veteran developed other neurologic symptoms with numbness in the lower limbs, right more than left, some associated weakness and clumsiness of the legs, and gait disturbance and symptoms that suggested spinal cord dysfunction.  The Veteran had experienced some difficulty getting around, but had been able to work and carry on a relatively active lifestyle and had had no subsequent re-exacerbations of symptoms until fairly recently.   The impression given was multiple sclerosis.  According to the evaluating physician, onset in the 40s often suggested chronic progression MS rather remitting and exacerbating type.  It was recommended that the Veteran have a course of high dose intravenous Methylprednisone followed by an oral Prednisone taper to induce remission sooner.  

Following filing the instant claim for service connection, the Veteran by his April 2009 correspondence indicated "my research reveals that exposure to radiation weakens the immune system and this makes individuals susceptible to multiple sclerosis."

By a December 2009 VA Form 9 the Veteran further indicated "multiple sclerosis is a disease that most researchers agree is caused by the immune system attacking the body.  Radiation does affect the immune system making some individuals more susceptible to multiple sclerosis than others.  I, and two others from my duty on the submarine U.S.S. Francis Scott Key, have the condition multiple sclerosis which seems quite improbable considering normal statistics.  I presently have an appointment with a neurologist... and expect to forward more evidence in the form of opinions and research data to support my claim."

The Veteran in December 2009 provided a copy of a medical journal article entitled "Linkage - Multiple Sclerosis and Ionizing Radiation."  In that article, there was cited a prior case study indicated a potential linkage between multiple sclerosis and ionizing radiation.  Other scientific studies were identified that "help[ed] corroborate a possible link between MS and ionizing radiation."  The main discussion of the article, proceeded as follows:

Obviously more sophisticated and comprehensive research is needed in dealing with the many clinical and environmental factors that lead to further discoveries for causes of multiple sclerosis.  Clinical and multiple regression statistical analysis studies must investigate the many variables associated with potential MS causality.  These studies must not only consider etiological areas as genetic susceptibility, viruses, toxic substance exposure and the effect on immune systems from high energy alpha, beta, gamma and x-ray radiological exposure, but also epidemiological factors that include demographic details as to age, race, geographical location, climate, migratory history, familial clustering, socioeconomic conditions, urban rural differences; and the way both etiological and epidemiological variables change over time.   If our work over these years in studying potential linkages between ionizing radiation and multiple sclerosis has in any way assisted the process of finding credible answers to this debilitating disease, we will be well rewarded.        

Records obtained from the Social Security Administration (SSA) indicate that the Veteran was deemed disabled effective March 31, 2009, due to the diagnoses of coronary artery disease and multiple sclerosis.

At the April 2011 Travel Board hearing, the Veteran testified that he was a nuclear power plant operator on a submarine.  He also was an instructor at a nuclear power training facility.  That involved low level radiation exposure.  According to the Veteran's statement, he probably received more radiation being out in the sun living in Texas, than he received on a submarine.  He did recall having to do service calls and repairs inside the reactor compartment, and that was when he got much heavier dosages.  He recalled being exposed to radiation and having viewed the dosimetry report, but the level of exposure was not exceptional or bad, they were all very careful and did everything properly.  The Veteran further stated, the likelihood from everything he had read about multiple sclerosis indicated that he had a genetic tendency.  He did not recall the condition being in his family.  He did believe that the exposure to radiation, plus sleep deprivation and constant stress contributed to the problem, or at minimum gave him some level of vulnerability to develop MS, although he did have good recollections of the entire experience.  The Veteran further recalled that two other servicemen aboard that submarine where he was stationed also later developed multiple sclerosis.   It was indicated that the first known symptoms of MS developed in 1991 when the Veteran began to experience optic neuropathy in the right eye.  Further stated, within five years of service discharge the Veteran already had some gait problems, difficulty with walking that were the first signs he did not recognize.    

An April 2014 Veterans Health Administration (VHA) medical expert opinion indicates as follows:

After thorough review of the evidence of record as contained within the Veteran's claims file, I have ascertained that he first developed symptoms consistent with the later diagnosis of MS in 1993 10 years after military discharge.  He received a final diagnosis of this condition in 1998 based on his clinical history of relapsing and remitting neurological deficits with separate neurological locations and at different times.  Brain MRI and cerebrospinal fluid studies aided in the confirmation of the diagnosis.  Thus, there is nothing found in the evidence of record to indicate that the veteran's diagnosed MS had its clinical onset during active service or within 7 years of separation from service.  The Veteran contends that exposure to ionizing radiation weakens the immune system and thus leads to MS and he has also stated that he had a genetic predisposition for the condition.  With respect to a genetic predisposition, the Veteran has frequently stated that his family history is negative for MS in either the maternal or paternal side.  The weight of the medical literature supports that only a small subset of clinical MS is genetically linked.  Given that there is no family history at all the probability of any genetic predisposition for the Veteran to develop MS is vanishingly small at best.  With respect to the contention that exposure to ionizing radiation during military service predisposed him to MS there has been study of a potential nexus between exposure to ionizing radiation and MS but no definitive linkage has been established.  The most that can be construed from these studies is a suggestion of a possible contributory role for damaging exposure to ionizing radiation in the development of MS in some cases.  However nothing is found in the evidence of record to indicate that the veteran ever sustained an elevated exposure to ionizing radiation.  Indeed he himself in sworn testimony admitted that sun exposure in Texas led to a greater exposure to ionizing radiation than he had sustained during military service.  It thus does not follow that the Veteran's limited exposure to small amounts of ionizing radiation has any role in the etiology of his development of MS and one could postulate with a greater degree of certainty that his living in Texas and being exposed to the sun caused this disease.   Likewise the Veteran's statement that exposure to ionizing radiation weakens the immune system thereby leading to MS is an oversimplification of what is supported by the weight of the medical and scientific literature.  The weight of the medical and scientific literature supports that exposure to harmful amounts of ionizing radiation does indeed weaken the immune system; however, the weight of the medical literature also supports that MS is most likely an auto-immune condition in which the body begins to fight itself in this case with antibodies to myelin basic protein.  The weight of the medical literature furthermore supports that a weakened immune system from any outside etiology and the development of an auto-immune condition are not linked but are independent occurrences.  

It is my medical opinion that it is less likely than not (less than 50/50 probability) that the Veteran's condition of MS had its clinical onset during active service or within 7 years of separation from service or is related to any in service disease, event, or injury including exposure to ionizing radiation. 

By an April 2015 statement, the Veteran indicated herbicide exposure in service  as well.  He stated "I worked in the lower decks A Division Maintenance which involved the maintenance of hydraulics and cleaning of storage areas where Agent Orange herbicides were stowed in the past.  Projects involved the purging and cleaning of hydraulic and water systems.  In view of herbicide relationship to immune systems and the correlation of same of multiple sclerosis, I wish to bring this exposure to your attention."

Thereafter, a records request determined "no records of exposure to herbicides."

A records agency memorandum from the Joint Services Records Research Center (JSRRC) indicates a general statement, not specific to this case, indicates as follows:

1. In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.

2. To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

3. Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Merits of Claim

Having reviewed the foregoing findings, and having considered all relevant grounds for recovery in this case, the Board must deny the Veteran's claim on the merits.  

The primary theory raised throughout has been one of radiation exposure.  The Board has before it a competent, and well-reasoned VHA medical expert opinion that rules out effectively that possibility.  The fact of the Veteran's likelihood of radiation exposure itself is conceded.  As service record themselves show including a dosage estimate document, he was in close proximity to nuclear power generators.  Turning to the question of causation, the VHA examiner did not believe this to have occurred citing:   the scientific studies referring to potential linkage between radiation exposure and multiple sclerosis were not definitive in showing a relationship, or close to that; the level of initial radiation exposure was relatively low, even comparison to that of standing outside exposed to the sun; while it was established that radiation exposure can and did weaken the immune system, multiple sclerosis was an auto-immune condition and according to the examiner the workings of how the disease developed were therefore different.  The examiner concluded, there was no linkage to radiation exposure, or otherwise linkage to military service. 

There is no contrary opinion of record.  Nor is multiple sclerosis for that matter denoted as a condition that is presumptively considered related to the radiation exposure, anywhere under the relevant law.  See 38 C.F.R. §§ 3.309(d), 38 C.F.R. 3.311(b)(2).  It is concluded that radiation exposure at the levels indicated was not the cause of claimed service-connected disability.  

Looking further at the evidence, there is no indication otherwise of a direct causal linkage to military service.  The Veteran did not have readily identifiable symptoms during his period of service.  Also, applying the presumptive period under 38 C.F.R. § 3.309(a) for chronic disease, the Veteran's multiple sclerosis did not manifest to a compensable level within seven years of service discharge, the required time period.  The Veteran did have optic neuritis in 1991 that resolved and some issues beginning 1995, these are outside the seven year limit, while possible the problems started earlier the VHA medical expert did not believe MS had its onset within seven years of separation from service.  Again, apart from the clear standard of the seven year post-service manifestation requirement for presumptive service connection, there is no objective finding of assertion to otherwise link MS with military service on a direct basis. 

There also is not available Agent Orange exposure as a potential grounds for service connection, having factored in that the JSRRC, the appropriate military records agency, cannot verify these types of claims.  Moreover, it must be factored in that the Veteran avers exposure where herbicide agents were stored in the past, to be exact.  To the extent that were verifiable, it is clearly more difficult to establish based on past containment procedures.  

Additionally, the Veteran is not competent to identify an herbicide agent as specified in 38 C.F.R. § 3.307(a)(6), as he does not have the requisite chemical knowledge.  In this case, he has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertion that he was exposed to herbicides because he worked in an area where he believed they were previously stored is essentially speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  His lay statements alone are not sufficient to establish that exposure to herbicide agents actually occurred, and his assertions must be weighed against other evidence of record, including the lack of documentary evidence of use of herbicides.  Id. 

There is not a definitive theory of causation upon which to establish the claim, and therefore the competent evidence weighs against service connection.  The Veteran's own assertions have been considered, particularly as to his observable and reasonable likely incident of radiation exposure to a degree.  On the determinative issues of what caused the claimed condition, however, the medical and scientific complexity of the issue clearly requires outside medical guidance and opinion, as has been done and without any contrary opinion so far obtained.

Accordingly, the claim is being denied.  The preponderance of the evidence is unfavorable, and under these circumstances VA's benefit-of-the-doubt doctrine does not apply.  


ORDER

Service connection for multiple sclerosis, to include as secondary to ionizing radiation and/or herbicide exposure, is denied.  


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


